Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loving (U.S. Pub 2008/0320012 A1), in view of Puri (U.S. Pub 2017/0060931 A1), in view of He (U.S. Pub 2018/0129718 A1), in view of Zalmanovitch (U.S. Pub 2013/0196616 A1)
Claim 1
Loving discloses a system, comprising (fig. 1):
a memory that stores computer executable components (fig. 1, memory 114, ROM, RAM); 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise (fig. 1, CPU 112): 
a preprocessing component (fig. 1, the dynamic data discovery and mapper 100) that preprocesses a new data source ([0032], line 6, “... the source database) comprising a source schema ([0032], line 1, “... source schema...”), wherein the preprocessing comprises annotating the source schema with metadata ([0035], line 26-28, “... a user may just drag and drop an icon of a discovered table or field from the source data schema onto an icon or other representation of the applicable table or field of the target data schema...”), wherein the annotating the source schema with the metadata comprises annotating names in the source schema with respective corresponding names from a target schema of a data target (fig. 4, box 160 show mapping of source tables, source fields to target tables, target fields), and wherein the names are selected from a first group consisting of table names of the source schema and column names of the source schema (fig. 4, box 160, source table names: names, salary and source column names: phone, serial, name, salary, serial), and the respective corresponding names are selected from a second group consisting of corresponding table names from the target schema of and corresponding column names from the target schema (fig. 4, box 160, target table names: person, payroll and target column name: phone, serial, name, salary, serial)
However, Loving does not explicitly disclose a transformation script evaluation component that determines respective performance scores for a first set of candidate transformation scripts, wherein the first set of candidate transformation scripts are related to extract, transform, load (ETL) processing of the new data source to the data target, and a performance score for a candidate transformation script of the first set of candidate transformation scripts is based upon utilization, in performing one or more transformations, of at least one resource of the system, wherein a lower utilization 
Puri discloses a recommendation component that generates a recommendation of one or more of the first set of candidate transformation scripts based on the respective performance scores for performance of the ETL process ([0061], line 1-5, “… At block 400, based on the sample 106 of the data 104, the data loader 102 may further determine whether the same or similar data sets have been ascertained before. For example, the data loader 102 may determine whether a type and/or structure of the data 104 has been ascertained before…” ([0044], line 1-17, “… A data transformer 110 may … determine… at least one transformation 114… The transformation 114 may be determined from a plurality of available transformations…” [0068], line 1-4, “… At block 406 that represents the fourth stage of the intelligent data munging workflow process, after the user has reviewed recommended transformations and added any further transformations, the data munging validator 116 may validate these transformations and report issues and conflicts back to the user….” [0069], “… The data munging validator 116 may also analyze the transformed data for any conflicting results, and record the conflicts. In this regard, a user of the system 100 may be prompted to approve a particular transformation…” <examiner note: the data loader determine whether the source input data is the same or similar with previous data. When the source input data is new, the data transformer 110 may determine at least one transformation from a plurality available transformation. Transformations are recommended and the sourced input data is transformed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include recommendations to transform data as disclosed by Puri into Loving because Behnen discloses a dynamic data discovery and mapper to discover tables, fields, schema of source database to determine if the data in the source database are pertinent to a target database. If so, the source fields are mapped and loaded to the target database. However, Behnen does not assess different types of transformations in ETL process. By incorporating Puri into Loving, the data transformer 110 may determine at least one transformation from a plurality available transformation. Transformations are recommended and the sourced input data is transformed.
He discloses a transformation script evaluation component that determines respective performance scores for a first set of candidate transformation scripts, wherein the first set of candidate transformation scripts are related to extract, transform, load (ETL) processing of the new data source to the data target, and a performance score for a candidate transformation script of the first set of candidate transformation scripts is based upon utilization, in performing one or more transformations ([007], line 10-13, “… Upon selecting the "go" button 318, various collected transformation tools…can be searched to identify relevant transformation tools…” [0112], line 1-5, “… an identified transformation tool may be in form to perform the desired data transformation… the transformation tool can be identified and provided as a transformation program that can perform the desired data transformation…” [0134], line 6-13, “… The transformation program ranker 608 may use various annotations, such as tool attributes, to rank the transformation programs. By way of example only, program ranking factors might include complexity of the transformation program, length of the transformation program (e.g., a minimum description length), execution speed, transformation tool usage, transformation tool popularity, latency, success rate, etc. In embodiments, the program ranker might incorporate previous tool rankings, or disregard previous tool rankings…” <examiner note: Regarding to fig. 3, column 310 contains input data. Expected output formats (e.g., 314 and 316) are entered in column 312. When “Go” button is selected, transformation tools/programs are identified and ranked/scored based their performance criteria such as execution speed, usage, popularity, latency, success rate, and so on. The transformation tools/program are related to ETL because it extracts data from column 310, transforms the extracted data, and load into column 312 when user hovers/selects one of suggested transformation tools/programs 320 or 322. The transformation program ranker ranks transformation tools based on transformation factors/scores>)
a recommendation component that generates a recommendation of one or more of the first set of candidate transformation scripts based on the respective performance scores (fig. 3, transformation tools/programs 320 and 322 are ranked and suggested to user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying relevant transformation tools/programs that are relevant to input data as disclosed by He into Loving and Puri 
Zalmanovitch discloses a performance score (rank) for a script of the first set of scripts is based upon utilization of a network bandwidth (data usage statistic), wherein a lower utilization results in a higher performance score ([0035], line 1-16, “... At 202... calculates the data usage statistics 120 associated with the plurality of applications 114... the data usage statistics 120 identify the amount of data transmitted and/or received to a granularity of time (e.g., per minute) or data (e.g., per kilobyte), as well as the application 114 requesting the network data consumption and the network connections used for the transfer...” [0049], line 1-5, “... At 206...ranks the plurality of applications... orders the plurality of applications 114 from lowest data usage to highest data usage...” [0067], line 7-13, “... the applications 114 are ranked in order of increasing network data consumption... the applications 114 are ranked as follows: Application D (consuming the least amount of network data), Application C, Application B, and Application A (consuming the highest amount of network data)...” <examiner note: network/bandwidth usage data of each application/script is monitored and recorded. Application with least network/bandwidth usage is ranked highest>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitoring and metering network/bandwidth usage data of software application as disclosed by Zalmanovitch because He discloses that transformation programs are ranked based on transformation factors such as complexity of the transformation program, length of the transformation program (e.g., a 
Claim 2
Claim 1 is included, Loving discloses further comprising a mapping component that generates mappings of tables and columns of the source schema to tables and columns of the target schema based on the metadata (fig. 4, box 160)
Further, He discloses mappings to tables and columns of at least one historical schema of a historical data repository based on the metadata ([0089], line 1-12, “…Tool examples refer to examples of input and/or output data associated with a transformation tool. In this regard, a tool input example refers generally to an example data that could be or has been transformed by a transformation tool. A tool output example refers generally to an example data that could or has resulted from a transformation performed by a transformation tool. Tool examples can correspond with any type of transformation tool, such as transformation functions, transformation tables, transformation services, and transformation operators, as described herein. Tool examples can be calling examples, table examples, service examples, and operator examples…” <examiner note: the input examples (i.e., columns of input data sources) are mapped to output examples and transformation tables>)

Claim 2 is included, He further discloses further comprising a transformation script generation component that generates a set of candidate transformation scripts from historical transformation scripts of the historical data repository based on the mappings, wherein the set of candidate transformation scripts comprises the first set of candidate transformation scripts ([0112], “… In some cases, an identified transformation tool may be in form to perform the desired data transformation… In such cases, the transformation tool can be identified and provided as a transformation program that can perform the desired data transformation. In other cases, an identified transformation tool may facilitate a data transformation, but additional assistance may be needed to perform the desired data transformation. In such cases, a supplemental transformation tool can be identified or developed and used in association with the identified transformation tool to generate a transformation program that can perform the desired data transformation. As can be appreciated, and as described in more detail below with respect to FIG. 6, identified transformation tools and/or transformation programs can be ranked (e.g., based on a variety of features) such that tools and/or programs more relevant to a desired data transformation can be provided or utilized to transform data…” <examiner note: supplemental transformation tools are developed based on identification of transformation tools that need additional assistant>)
Claim 4
Claim 3 is included, He discloses wherein the transformation script generation component assigns respective ranking scores to candidate transformation scripts of the set of candidate transformation scripts ([0134], line 6-13, “… The transformation program ranker 608 may use various annotations, such as tool attributes, to rank the transformation programs. By way of example only, program ranking factors might include complexity of the transformation program, length of the transformation program (e.g., a minimum description length), execution speed, transformation tool usage, transformation tool popularity, latency, success rate, etc. In embodiments, the program ranker might incorporate previous tool rankings, or disregard previous tool rankings…” <examiner note: suggested transformation tool/programs are ranked/scored>)
Claim 5
Claim 4 is included, He further discloses wherein the transformation script evaluation component selects a defined quantity of highest ranking candidate transformation scripts of the set of candidate transformation scripts based on the respective ranking scores as the first set of candidate transformation scripts ([0134], line 6-13, “… The transformation program ranker 608 may use various annotations, such as tool attributes, to rank the transformation programs. By way of example only, program ranking factors might include complexity of the transformation program, length of the transformation program (e.g., a minimum description length), execution speed, transformation tool usage, transformation tool popularity, latency, success rate, etc. In embodiments, the program ranker might incorporate previous tool rankings, or disregard previous tool rankings…” [0139], line 19-22, “… a highest ranked transformation program can be automatically selected and used to perform a data transformation resulting in the transformed output values 724…”).
Claim 7
wherein the preprocessing further comprises at least one process selected from a third group consisting of cleaning of data values of the new data source based on one or more data types, normalization of the data values of the new data source, and generation of one or more views of the new data source (fig. 3, column 312 shows data values of source data 310 are normalized, and column 312 shows view of the new data source 310)
Claims 8-12 and 14 are similar to claims 1-5 and 7. The claims are rejected based on similar reasons.
Claims 15-19 are similar to claims 1-5. The claims are rejected based on similar reasons.

Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Loving (U.S. Pub 2008/0320012 A1) , in view of Puri (U.S. Pub 2017/0060931 A1), in view of He (U.S. Pub 2018/0129718 A1), in view of  Zalmanovitch (U.S. Pub 2013/0196616 A1), as applied to claims 1, 8, and 15 respectively, and further in view of Derstadt (U.S. Pub 2015/0310055 A1)
Claim 6
Claim 1 is included, He further discloses wherein the performance score for the candidate transformation script is further based on an accuracy of the candidate transformation script in performing the one or more transformations ([0134], line 6-13, “… The transformation program ranker 608 may use various annotations, such as tool attributes, to rank the transformation programs. By way of example only, program ranking factors might include complexity of the transformation program, length of the transformation program (e.g., a minimum description length), execution speed, transformation tool usage, transformation tool popularity, latency, success rate, etc. In embodiments, the program ranker might incorporate previous tool rankings, or disregard previous tool rankings…” <examiner note: a success rate/accuracy of a transformation program is considered as its performance score. The transformation program ranker ranks transformation program based on success rates of the transformation programs>)
	However, He does not explicitly disclose wherein a higher accuracy results in the higher performance score.
Derstadt discloses wherein a higher accuracy results in the higher performance score ([0056], “…  The method 400 may further include, based on the quality indexes, identifying one or more of positive, negative, neutral or unknown effects of one or more given operations in the data flow. For example, if a dataset is identified as having low quality, an operation is performed on the data to produce a new dataset with high quality, it can be determined that the operation has a positive effect…” [0020], line 1-2, “… transformation… can also be annotated with metadata… One piece of metadata that can be captured is the data quality level of the data…” [0021] In particular, data quality may be related to any of a number of different factors. One such factor may be correctness of data. For example, data should accurately reflect what it purports to represent without errors…” <examiner note: data output of the transformation operation is evaluated. If the output is high quality data, the transformation is scored as positive>) 
It would have been obvious to one of ordinary skill in the art before the time of filing to infer the quality of data as its pass ETL process, transformation operation as disclosed by Derstadt into Loving, He, Puri, and Satish so that when a transformation 
Claims 13 and 20 is similar to claim 6. The claims are rejected based on similar reason.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 in pg. 7-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/          Examiner, Art Unit 2167